UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-1677 John Hancock Capital Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS A look at performance Total returns for the period ended October 31, 2012 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year 1-year 5-year 10-year Class A 11.11 3.17 4.99 11.11 16.88 62.76 Class B 11.07 3.10 4.90 11.07 16.49 61.31 Class C 15.07 3.46 4.75 15.07 18.53 59.01 Class I 1 17.36 4.69 5.98 17.36 25.76 78.79 Class R2 17.05 4.17 5.45 17.05 22.66 69.97 Class R6 17.42 4.66 5.96 17.42 25.56 78.40 Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I, Class R2 and Class R6 shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 2-28-13 for Class R6 shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. For all other classes the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class R2* Class R6 Net (%) 1.26 2.01 2.01 0.93 1.37 0.85 Gross (%) 1.26 2.01 2.01 0.93 1.37 0.87 * Expenses have been estimated for the Class’s first full year of operations. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. See the following page for footnotes. 6 U.S. Global Leaders Growth Fund | Annual report Without With maximum Start date sales charge sales charge Index 1 Index 2 Class B 3 10-31-02 $16,131 $16,131 $19,500 $19,940 Class C 3 10-31-02 15,901 15,901 19,500 19,940 Class I 2 10-31-02 17,879 17,879 19,500 19,940 Class R2 2 10-31-02 16,997 16,997 19,500 19,940 Class R6 2 10-31-02 17,840 17,840 19,500 19,940 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. S&P 500 Index is an unmanaged index that includes 500 widely traded common stocks. Russell 1000 Growth Index is an unmanaged index of companies in the Russell 1000 Index (the 1,000 largest U.S. publicly traded companies) with high price-to-book ratios and higher forecasted growth values. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. Footnotes related to performance pages 1 For certain types of investors, as described in the Fund’s prospectuses. 2 Class R6 shares and Class R2 shares were first offered on 9-1-11 and 3-1-12, respectively. Returns prior to these dates are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class R6 shares and Class R2 shares, as applicable. 3 No contingent deferred sales charge is applicable. Annual report | U.S. Global Leaders Growth Fund 7 Management’s discussion of Fund performance By Sustainable Growth Advisers, LP U.S. stocks generated double-digit gains for the 12 months ended October 31, 2012. Much of the rally occurred during the first half of the reporting period, when improving U.S. economic data eased recession fears and European authorities appeared to be making progress on resolving the Continent’s persistent sovereign debt problems. Stock market volatility increased over the last six months of the period as uneven U.S. economic data, renewed European debt troubles, slower growth in China and other emerging economies and the looming “fiscal cliff” in the U.S. (the year-end expiration of certain tax cuts and the mandated implementation of federal government spending reductions) contributed to an uncertain investing environment. For the year ended October 31, 2012, John Hancock U.S. Global Leaders Growth Fund’s Class A shares posted a total return of 16.96%, excluding sales charges. By comparison, the S&P 500 Index returned 15.21%, the Russell 1000 Growth Index returned 13.02%, and the average large-cap growth fund, according to Morningstar, Inc., returned 10.10%. Stock selection was most successful in the information technology and health care sectors of the Fund’s portfolio. In the technology sector, the best performance contributors included online auctioneer eBay, Inc. and credit card processor Visa, Inc. Danish drug maker Novo Nordisk A/S was the top contributor in the health care sector. Among the few stocks in the Fund’s portfolio to post negative returns during the 12-month period, the most significant was mining equipment producer Joy Global, Inc., which was added to the Fund in late 2011. Other notable decliners in the Fund’s portfolio included French food products company Danone SA and energy equipment and services provider Schlumberger, Ltd. During the 12-month period, we eliminated a handful of holdings from the portfolio and added a similar number that we believe offer more promising growth prospects. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. The Fund is non-diversified, which allows it to make larger investments in individual companies. Non-diversified funds tend to be more volatile than diversified funds and the market as a whole. International investing involves special risks such aspolitical, economic and currency risks and differences inaccounting standards and financial reporting. These risks are more significant inemerging markets. Sector investing issubject togreater risks than the market asa whole. Because the Fund may focus onparticular sectors ofthe economy, its performance may depend onthe performance ofthose sectors. 8 U.S. Global Leaders Growth Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on May 1, 2012 with the same investment held until October 31, 2012. Account value Ending value Expenses paid during on 5-1-12 on10-31-12 period ended 10-31-12 1 Class A $1,000.00 $997.70 $6.48 Class B 1,000.00 994.20 10.23 Class C 1,000.00 994.20 10.23 Class I 1,000.00 999.50 4.77 Class R2 1,000.00 998.60 5.68 Class R6 1,000.00 999.70 4.27 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2012, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | U.S. Global Leaders Growth Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on May 1, 2012, with the same investment held until October 31, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 5-1-12 on10-31-12 period ended 10-31-12 1 Class A $1,000.00 $1,018.70 $6.55 Class B 1,000.00 1,014.90 10.33 Class C 1,000.00 1,014.90 10.33 Class I 1,000.00 1,020.40 4.82 Class R2 1,000.00 1,019.50 5.74 Class R6 1,000.00 1,020.90 4.32 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.29%, 2.04%, 2.04%, 0.95%, 1.13% and 0.85% for Class A, Class B, Class C, Class I, Class R2 and Class R6 shares, respectively, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 10 U.S. Global Leaders Growth Fund | Annual report Portfolio summary Top 10 Holdings (42.1% of Net Assets on 10-31-12) Colgate-Palmolive Company 5.0% Google, Inc., Class A 4.0% Apple, Inc. 4.9% National Oilwell Varco, Inc. 4.0% Ecolab, Inc. 4.3% The Coca-Cola Company 4.0% eBay, Inc. 4.1% Automatic Data Processing, Inc. 3.9% Yum! Brands, Inc. 4.0% Monsanto Company 3.9% Sector Composition Information Technology 29.1% Energy 6.9% Health Care 14.7% Financials 6.1% Consumer Staples 13.9% Industrials 2.2% Consumer Discretionary 11.5% Short-Term Investments & Other 4.4% Materials 11.2% 1 As a percentage of net assets on 10-31-12. 2 Cash and cash equivalents not included. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | U.S. Global Leaders Growth Fund 11 Fund’s investments As of 10-31-12 Shares Value Common Stocks 95.6% (Cost $491,470,573) Consumer Discretionary 11.5% Hotels, Restaurants & Leisure 8.8% Starbucks Corp. 444,720 20,412,648 Starwood Hotels & Resorts Worldwide, Inc. 239,730 12,430,001 Yum! Brands, Inc. 398,790 27,959,167 Internet & Catalog Retail 2.7% Amazon.com, Inc. (I) 81,100 18,881,702 Consumer Staples 13.9% Beverages 7.0% Companhia de Bebidas das Americas, ADR 519,570 21,193,260 The Coca-Cola Company 737,600 27,423,968 Food Products 1.9% Danone SA, ADR 1,080,670 13,292,241 Household Products 5.0% Colgate-Palmolive Company 331,820 34,827,827 Energy 6.9% Energy Equipment & Services 6.9% National Oilwell Varco, Inc. 376,530 27,750,261 Schlumberger, Ltd. 289,990 20,163,005 Financials 6.1% Capital Markets 3.2% State Street Corp. 492,450 21,948,497 Consumer Finance 2.9% American Express Company 362,350 20,280,730 Health Care 14.7% Health Care Equipment & Supplies 2.9% Intuitive Surgical, Inc. (I) 37,570 20,371,205 Health Care Technology 3.4% Cerner Corp. (I)(L) 308,620 23,513,758 Pharmaceuticals 8.4% Mylan, Inc. (I) 852,130 21,592,974 Novo Nordisk A/S, ADR (L) 104,490 16,748,702 Perrigo Company (L) 174,800 20,103,748 12 U.S. Global Leaders Growth Fund | Annual report See notes to financial statements Shares Value Industrials 2.2% Machinery 2.2% Joy Global, Inc. (L) 241,040 15,052,948 Information Technology 29.1% Communications Equipment 3.0% QUALCOMM, Inc. 357,850 20,961,064 Computers & Peripherals 4.9% Apple, Inc. 56,790 33,795,729 Internet Software & Services 8.1% eBay, Inc. (I) 593,770 28,673,152 Google, Inc., Class A (I) 40,830 27,755,009 IT Services 7.0% Automatic Data Processing, Inc. 470,790 27,206,954 Visa, Inc., Class A 154,500 21,438,420 Software 6.1% Red Hat, Inc. (I) 409,450 20,132,657 SAP AG, ADR (L) 300,680 21,919,572 Materials 11.2% Chemicals 11.2% Ecolab, Inc. 427,070 29,724,072 Monsanto Company 315,120 27,122,378 Praxair, Inc. (L) 196,990 20,922,308 Yield Shares Value Securities Lending Collateral 4.6% (Cost $31,693,167) John Hancock Collateral Investment Trust (W) 0.3146% (Y) 3,167,282 31,698,787 Total investments (Cost $523,163,740) † 100.2% Other assets and liabilities, net (0.2%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) A portion of this security is on loan as of 10-31-12. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. This investment represents securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 10-31-12. † At 10-31-12, the aggregate cost of investment securities for federal income tax purposes was $529,906,345. Net unrealized appreciation aggregated $165,390,399, of which $170,456,839 related to appreciated investment securities and $5,066,440 related to depreciated investment securities. See notes to financial statements Annual report | U.S. Global Leaders Growth Fund 13 F I N A N C I A LS T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-12 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $491,470,573) including $31,300,920 of securitiesloaned $663,597,957 Investments in affiliated issuers, at value (Cost $31,693,167) 31,698,787 Total investments, at value (Cost $523,163,740) Cash 33,531,120 Receivable for fund sharessold 4,526,574 Dividends and interestreceivable 408,436 Receivable for securities lendingincome 12,607 Other receivables and prepaidexpenses 92,372 Totalassets Liabilities Payable for fund sharesrepurchased 7,321,926 Payable upon return of securitiesloaned 31,658,065 Payable toaffiliates Accounting and legal servicesfees 19,612 Transfer agentfees 100,263 Distribution and servicefees 182,425 Trustees’fees 46,564 Investment managementfees 445,865 Other liabilities and accruedexpenses 93,994 Totalliabilities Netassets Paid-incapital $512,194,498 Accumulated net investmentloss (31,364) Accumulated net realized gain (loss) oninvestments 9,703,001 Net unrealized appreciation (depreciation) oninvestments 172,133,004 Netassets 14 U.S. Global Leaders Growth Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($413,491,844 ÷ 11,801,383shares) $35.04 Class B ($29,763,756 ÷ 919,846shares) 1 $32.36 Class C ($80,733,966 ÷ 2,494,466shares) 1 $32.37 Class I ($169,421,685 ÷ 4,649,356shares) $36.44 Class R2 ($296,243 ÷ 8,138shares) $36.40 Class R6 ($291,645 ÷ 7,998shares) $36.46 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $36.88 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | U.S. Global Leaders Growth Fund 15 F I N A N C I A L ST A T E M E N T S Statement of operations For the year ended 10-31-12 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $6,443,074 Securitieslending 237,645 Less foreign taxeswithheld (214,782) Total investmentincome Expenses Investment managementfees 4,069,877 Distribution and servicefees 1,828,208 Accounting and legal servicesfees 119,371 Transfer agentfees 980,230 Trustees’fees 30,831 State registrationfees 97,781 Printing andpostage 65,917 Professionalfees 66,110 Custodianfees 62,562 Registration and filingfees 72,114 Other 25,107 Totalexpenses Less expensereductions (20,838) Netexpenses Net investmentloss Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 16,960,836 Investments in affiliatedissuers 14,105 Capital gain distributions received from affiliated underlyingfunds 2,583 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 62,241,077 Investments in affiliatedissuers (4,879) Net realized and unrealizedgain Increase in net assets fromoperations 16 U.S. Global Leaders Growth Fund | Annual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-12 10-31-11 Increase (decrease) in netassets Fromoperations Net investmentloss ($931,333) ($524,202) Net realizedgain 16,977,524 52,197,115 Change in net unrealized appreciation(depreciation) 62,236,198 (8,589,051) Increase in net assets resulting fromoperations Distributions toshareholders From net realizedgain ClassA (9,343,569) — ClassB (894,644) — ClassC (1,973,172) — ClassI (1,730,469) — ClassR6 (3,185) — Totaldistributions — From Fund sharetransactions Totalincrease Netassets Beginning ofyear 422,083,011 400,883,367 End ofyear Accumulated net investmentloss See notes to financial statements Annual report | U.S. Global Leaders Growth Fund 17 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 1 12-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.03) — 3 — 3 0.02 0.03 0.03 Net realized and unrealized gain (loss) oninvestments 5.08 3.14 3.96 3.30 (7.96) 1.04 Total from investmentoperations Lessdistributions From net investmentincome — — (0.02) (0.01) — — From net realizedgain (0.98) — — (0.29) — (1.12) Totaldistributions — — Net asset value, end ofperiod Total return (%) 6 Ratios and supplementaldata Net assets, end of period (inmillions) $413 $282 $264 $480 $552 $1,022 Ratios (as a percentage of average netassets): Expenses beforereductions 1.30 1.26 1.50 1.81 7 1.38 8 1.32 Expenses net of feewaivers 1.30 1.26 1.30 1.34 7 1.30 8 1.27 Expenses net of fee waivers andcredits 1.30 1.26 1.30 1.33 7 1.30 8 1.27 Net investment income(loss) (0.10) (0.01) 0.01 0.10 0.13 8 0.10 Portfolio turnover (%) 30 50 33 37 58 27 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Based on the average daily sharesoutstanding. 3 Less than $0.005 pershare. 4 Does not reflect the effect of sales charges, ifany. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 8 Annualized. 18 U.S. Global Leaders Growth Fund | Annual report See notes to financial statements CLASS B SHARES Periodended 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 1 12-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.26) (0.21) (0.19) (0.13) (0.13) (0.18) Net realized and unrealized gain (loss) oninvestments 4.71 2.94 3.75 3.12 (7.61) 1.00 Total from investmentoperations Lessdistributions From net realizedgain (0.98) — — (0.29) — (1.12) Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $30 $27 $39 $47 $56 $107 Ratios (as a percentage of average netassets): Expenses beforereductions 2.05 2.01 2.24 2.50 6 2.13 7 2.07 Expenses net of feewaivers 2.05 2.00 2.05 2.08 6 2.05 7 2.02 Expenses net of fee waivers andcredits 2.05 2.00 2.05 2.07 6 2.05 7 2.02 Net investmentloss (0.85) (0.75) (0.75) (0.65) (0.63) 7 (0.65) Portfolio turnover (%) 30 50 33 37 58 27 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 7 Annualized. CLASS C SHARES Periodended 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 1 12-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.26) (0.21) (0.19) (0.12) (0.13) (0.18) Net realized and unrealized gain (loss) oninvestments 4.71 2.95 3.74 3.12 (7.61) 1.00 Total from investmentoperations Lessdistributions From net realizedgain (0.98) — — (0.29) — (1.12) Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $81 $58 $60 $60 $62 $114 Ratios (as a percentage of average netassets): Expenses beforereductions 2.05 2.01 2.23 2.51 6 2.13 7 2.07 Expenses net of feewaivers 2.05 2.01 2.05 2.08 6 2.05 7 2.02 Expenses net of fee waivers andcredits 2.05 2.01 2.05 2.07 6 2.05 7 2.02 Net investmentloss (0.85) (0.75) (0.76) (0.66) (0.63) 7 (0.65) Portfolio turnover (%) 30 50 33 37 58 27 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 7 Annualized. See notes to financial statements Annual report | U.S. Global Leaders Growth Fund 19 CLASS I SHARES Periodended 10-31-12 10-31-11 10-31-10 10-31-09 10-31-08 1 12-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.08 0.12 0.11 0.13 0.13 0.16 Net realized and unrealized gain (loss) oninvestments 5.28 3.25 4.10 3.38 (8.14) 1.06 Total from investmentoperations Lessdistributions From net investmentincome — — (0.07) (0.04) — — From net realizedgain (0.98) — — (0.29) — (1.12) Totaldistributions — — Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $169 $55 $37 $26 $51 $7 Ratios (as a percentage of average netassets): Expenses beforereductions 0.96 0.90 0.93 0.96 5 0.89 6 0.88 Expenses net of feewaivers 0.94 0.85 0.85 0.84 5 0.85 6 0.84 Expenses net of fee waivers andcredits 0.94 0.85 0.85 0.84 5 0.85 6 0.84 Net investmentincome 0.24 0.39 0.43 0.60 0.60 6 0.54 Portfolio turnover (%) 30 50 33 37 58 27 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 6 Annualized. CLASS R2 SHARES Periodended 10-31-12 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.02 Net realized and unrealized gain oninvestments 1.92 Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 3 Ratios and supplementaldata Net assets, end of period (inmillions) — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 1.13 6 Expenses net of feewaivers 1.13 6 Net investmentincome 0.08 6 Portfolio turnover (%) 30 7 1 The inception date for Class R2 shares is 3-1-12. 2 Based on the average daily sharesoutstanding. 3 Notannualized. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periods shown. 5 Less than $500,000. 6 Annualized. 7 Portfolio turnover is shown for the period from 11-1-11 to 10-31-12. 20 U.S. Global Leaders Growth Fund | Annual report See notes to financial statements CLASS R6 SHARES Periodended 10-31-12 10-31-11 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.11 0.03 Net realized and unrealized gain oninvestments 5.27 1.22 Total from investmentoperations Lessdistributions From net realizedgain (0.98) — Totaldistributions — Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 0.88 0.88 6 Expenses net of feewaivers 0.85 0.85 6 Net investmentincome 0.30 0.66 6 Portfolio turnover (%) 30 50 7 1 The inception date for Class R6 shares is 9-1-11. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 Portfolio turnover is shown for the period from 11-1-10 to 10-31-11. See notes to financial statements Annual report | U.S. Global Leaders Growth Fund 21 Notes to financial statements Note 1 — Organization John Hancock U.S. Global Leaders Growth Fund (the Fund) is a series of John Hancock Capital Series (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term growth of capital. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class R2 shares are available only to certain retirement plans. Class R6 shares are available only to certain retirement plans, institutions and other investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
